266 F.2d 342
James SHARP, Jr., Appellant,v.Mrs. Mae LUCKY, Registrar of Voters, Ouachita Parish, Appellee.
No. 17571.
United States Court of Appeals Fifth Circuit.
April 30, 1959, Rehearing Denied June 11, 1959.

James Sharp, Jr., Monroe, La., Johnnie A. Jones, Baton Rouge, La., for appellant.
Albin P. Lassiter, Monroe, La., Jack P. F. Gremillion, Atty. Gen., George M. Ponder, Baton Rouge, La., Weldon A. Cousins, William P. Schuler, New Orleans, La.  (William C. Bradley, Kenneth C. Banfield, Jr., and Henry J. Roberts, Jr., Special Assts. to the Atty. Gen., on the brief), for defendant-appellee.
Before HUTCHESON, Chief Judge, and BROWN and WISDOM, Circuit Judges.
PER CURIAM.


1
When this cause was here before on plaintiff's appeal from a judgment dismissing his suit on the pleadings,1 this court, one judge dissenting, reversed the judgment and remanded the cause for further proceedings not inconsistent with the opinion.2


2
The district judge, after a full hearing on the merits and upon detailed findings,3 rejected plaintiff's claims as without substantial basis, denied the injunctive relief sought and dismissed the suit, and plaintiff is here insisting that the fact findings are clearly erroneous and the judgment may not stand.


3
We do not think so.  Quite to the contrary, we are of the opinion that the record furnishes full support for the findings of fact and conclusions drawn therefrom by the district judge, and that the granting of the extraordinary relief asked would have been an improvident exercise of a power which should be used sparingly, cautiously and only, as was not the case here, where both the right and the wrong claimed are clear and the necessity for the extraordinary relief of injunction is equally clear.


4
Indeed, we are of the opinion that the issuance, on this minuscule claim, of an injunction against the defendant would have been to tithe mint, anise and cummin, and to overlook the weightier matters controlling here, the fair and just administration by the registrar of the duties of her office, in good faith, with good manners, and with good will.


5
The judgment is affirmed.


6
JOHN R. BROWN, Circuit Judge, concurs in the result.



1
 Sharp v. Lucky, D.C., 148 F. Supp. 8


2
 Sharp v. Lucky 5 Cir., 252 F.2d 910


3
 Sharp v. Lucky, D.C., 165 F. Supp. 405